Citation Nr: 9902733	
Decision Date: 01/29/99    Archive Date: 02/04/99

DOCKET NO.  98-05 226	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux 
Falls, South Dakota


THE ISSUES

1.  Entitlement to a compensable evaluation for bilateral 
defective hearing.  

2.  Entitlement to a compensable evaluation for otitis media 
status post right mastoidectomy prosthesis and scarring of 
the right tympanic membrane.  

3.  Entitlement to a compensable evaluation for tinnitus.   


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel


INTRODUCTION

The veteran served on active duty from May 1976 to May 1996.  
This matter comes to the Board of Veterans Appeals (Board) 
on appeal from rating decisions by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Sioux Falls, South 
Dakota.  

In October 1997, the RO granted service connection for 
several disabilities.  The veteran disagreed with the 
assignment of noncompensable evaluations for bilateral 
defective hearing, otitis media status post right 
mastoidectomy prosthesis and scarring of the right tympanic 
membrane, and tinnitus.  In an August 1998 rating action, the 
RO combined two of the veterans disabilities, tinnitus and 
otitis media status post right mastoidectomy prosthesis and 
scarring of the right tympanic membrane, and assigned a 10 
percent evaluation.  The Board has determined, for the 
reasons set out below, that tinnitus should properly be 
separately rated from the service-connected otitis media 
status post right mastoidectomy prosthesis and scarring of 
the right tympanic membrane, and will proceed to address the 
issues as stated on the first page of this decision.  



FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
resolution of the veteran's appeal has been obtained by the 
RO.  

2.  The veteran has level I hearing in the right ear and 
level I hearing in the left ear.  

3.  Recent medical evidence shows that the veteran was seen 
for moistness, redness and tenderness of the right ear, 
requiring treatment with drops.  

4.  The veterans tinnitus is constant.  


CONCLUSIONS OF LAW

1.  The schedular criteria for a compensable evaluation for 
bilateral defective hearing have not been met.  38 U.S.C.A. 
§§ 1155, 5107(a) (West 1991); 38 C.F.R. §§ 4.7, 4.85, Code 
6100 (1998).  

2.  The criteria for an evaluation of 10 percent for otitis 
media status post right mastoidectomy prosthesis and scarring 
of the right tympanic membrane have been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 39 C.F.R. §§ 3.321, 4.1-4.14, 
4.87a, Diagnostic Code 6200 (1998).  

3.  The criteria for a rating of 10 percent for tinnitus are 
met. 38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.87, Part 
4, Diagnostic Code 6260 (1998). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As a preliminary matter, the Board finds that the veteran's 
claims are well grounded within the meaning of 38 U.S.C.A. 
§ 5107 (West 1991).  That is, the Board finds that he has 
presented claim that are plausible and capable of 
substantiation.  The Board is also satisfied that all 
relevant evidence regarding the claim has been obtained, and 
that no further assistance to the veteran is required to 
comply with 38 U.S.C.A. § 5107(a) since all relevant 
development has been conducted.  

In accordance with 38 C.F.R. § § 4.1, 4.2 (1998) and 
Schafrath v. Derwinski, 1 Vet.App. 589 (1991), the Board has 
reviewed the veteran's service medical records and all other 
evidence of record pertaining to the history of the service-
connected disability at issue here.  Disability ratings are 
determined by applying the criteria set forth in the VA 
Schedule for Rating Disabilities (Rating Schedule), found in 
38 C.F.R. Part 4 (1998).  The Board attempts to determine the 
extent to which the veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, and the assigned rating is based, 
as far as practicable, upon the average impairment of earning 
capacity in civil occupations.  38 U.S.C.A. § 1155 (West 
1991); 38 C.F.R. § § 4.1, 4.10 (1998).   Separate diagnostic 
codes identify the various disabilities.  If there is a 
question as to which of two evaluations should be applied, 
the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria for that 
rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (1998).  

The Board has reviewed the entire record, and has found 
nothing in the historical record which would lead it to 
conclude that the current evidence of record is not adequate 
for rating purposes.  Moreover, the Board is of the opinion 
that this case presents no evidentiary considerations which 
would warrant an exposition of the remote clinical histories 
and findings pertaining to the disability for which 
entitlement to an increased evaluation is currently 
considered on appeal.  

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern. 
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2 (1998), the 
regulations do not give past medical reports precedence over 
current findings. Francisco v. Brown, 7 Vet. App. 55 (1994).

Service connection is currently in effect for bilateral 
defective hearing, otitis media status post right 
mastoidectomy prosthesis and scarring of the right tympanic 
membrane, and tinnitus.  Service connection was granted for 
these disabilities, among others, by an October 1997 rating 
action, and noncompensable evaluations were assigned for 
each.  These ratings were based on service medical records 
and a recent VA examination report.  As to the defective 
hearing issue, the RO noted that service medical records 
showed a hearing loss, and on VA examination in April 1997, 
audiometric evaluation showed hearing loss equating to level 
I in both ears.  The RO found that the veteran had been 
treated in service for otitis media and that the pre-existing 
disorder worsened therein.  On VA examination in April 1997, 
scarring of the right tympanic membrane was noted.  As to the 
issue of tinnitus, it was noted that the veterans MOS during 
his 20 years of service was aerospace maintenance craftsman 
and tactical aircraft maintenance craftsman.  On VA 
examination in 1997, the veteran reported having periodic 
tinnitus, occurring twice a week.  

A.  Bilateral Defective Hearing

Evaluations of bilateral defective hearing range from 
noncompensable to 100 percent based on organic impairment of 
hearing acuity as measured by the results of speech 
discrimination tests, together with the average hearing 
threshold level as measured by pure tone audiometric tests in 
the frequencies of 1,000, 2,000, 3,000 and 4,000 hertz.  To 
evaluate the degree of disability for bilateral service-
connected defective hearing, the revised Rating Schedule 
establishes 11 auditory acuity levels, designated from 
level I for essentially normal acuity, through level XI for 
profound deafness.  38 C.F.R. § 4.85 and Part 4, Diagnostic 
Codes 6100 to 6110 (1998).

The veteran was examined by VA in April 1997, and audiometric 
findings were:





HERTZ



500
1000
2000
3000
4000
RIGHT

50
65
60
65
LEFT

15
25
30
30

Speech audiometry revealed speech recognition ability of 
100 percent in the right ear and 100 percent in the left ear.  
This translates into level I hearing in the right ear and 
level II hearing in the left ear.  

He was again examined by VA in October 1997.  Mild hearing 
loss was noted on the left, and mild to moderate/severe loss 
was noted on the right.  

The veteran testified at a personal hearing in May 1998 that 
since his recent ear surgery a current audiometric 
examination had not been performed.  He stated that his 
hearing should be evaluated to determine the proper rating.  
A complete transcript is of record.  

On VA examination in June 1998, the veteran reported that his 
hearing had decreased since his December 1997 surgery.  On 
the authorized audiological evaluation in June 1998, pure 
tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT

45
40
55
50
LEFT

15
20
30
25

Speech audiometry revealed speech recognition ability of 100 
percent in the right ear and of 100 percent in the left ear.

While the veterans contentions concerning his defective 
hearing are credible, they do not serve to establish 
entitlement to a higher disability evaluation for hearing 
loss since the disability ratings for hearing impairment are 
derived by a mechanical application of the Rating Schedule to 
the numeric designations assigned after audiometric 
evaluations are rendered.  Lendenmann v. Principi, 3 Vet.App. 
345 (1992).  The Board is bound by the laws and regulations 
in this instance.  

Under the Rating Schedule, after December 18, 1987, a 
noncompensable rating is assigned for bilateral defective 
hearing where pure tone threshold average in one ear is 23 
decibels, with speech recognition ability of 100 percent 
(level I,) and in the other ear, the pure tone threshold 
average is 48 decibels with speech recognition ability of 
100 percent (level I).  38 C.F.R. § 4.85 and Part 4, Code  
6100, effective after December 1987.  

The Board has reviewed the evidence, and it finds that it 
does not support a finding that the veterans rating should 
be increased beyond the current noncompensable evaluation.  
The Board notes that the most recent evidence, a VA 
examination report dated in June 1998, supports a finding 
that the veterans bilateral defective hearing is properly 
rated as noncompensable under the Rating Schedule.  In 
addition, while the VA examination of April 1997 found pure 
tone threshold average in one ear to be 60 decibels, with 
speech recognition ability of 100 percent (level I,) and in 
the other ear, the pure tone threshold average was 25 
decibels with speech recognition ability of 100 percent 
(level II), these findings also translate into a 
noncompensable evaluation under the Rating Schedule.  

As noted above, where entitlement to compensation has already 
been established, and an increase in the disability rating is 
at issue, the present level of disability is of primary 
concern.  Thus, based on both of the recent VA examination 
findings, a noncompensable rating is proper.

B.  Otitis Media Status Post Right Mastoidectomy Prosthesis 
and Scarring of the Right Tympanic Membrane

The record shows that the veteran was examined by VA in April 
1997, and it was noted by history that he had undergone 
surgery to the right ear six times.  He complained of some 
dizziness in the past, and it was noted that this might have 
been due to ear problems.  Examination showed scarring of the 
right tympanic membrane.  It was reported that it was 
difficult to tell if an infectious disease was present in the 
ears due to previous ear problems.  The finding was, 
conductive hearing loss.  

Private medical records show that the veteran was examined in 
October 1997.  At that time, the examiner found otalgia and 
negative findings for otorrhea.  At a November 1997 Otology 
conference, it was noted that the veteran complained of 
dizziness and vertigo.  A CT scan was reported to show that 
the prosthesis was displaced.  An exploratory tympanotomy was 
planned.  It was reported that it was not expected that the 
veterans dizziness would completely go away since it might 
be of cardiac origin.  In December 1997, the planned surgery 
was performed at a VA facility. 

Records from Minot Air Force Base show that the veteran was 
seen in December 1997 for ear complaints.  Examination showed 
mild erythema and mild tenderness to palpation.  In February 
1998, he reported being less dizzy.  Examination showed 
purulent drainage on the right.  In April 1998 he was 
followed for a right infected mastoid bowl which was reported 
to be improved.  In May 1998, the veteran reported no change 
in his symptoms and on examination, the right mastoid bowl 
was moist.  It was stated that a small piece of granulation 
tissue appeared to be getting smaller and that overall, the 
ear looked a little better.  Medication to be applied in the 
ear was prescribed.  

In May 1998, the veteran testified at a personal hearing at 
the RO.  He reported having dizziness and vertigo.  He 
reported that since his recent surgery, these symptoms had 
gone away for the most part, and that while he had a little 
dizziness for the most part he was much better.  He reported 
that he still had an active infection and was using 
medication to treat it.  He stated that the infection had 
begun in February 1997, and that he continued to have pain 
and burning.  A complete transcript is of record.  

The veteran was examined by VA in June 1998.  Examination of 
the auricles and external canals was normal.  The tympanic 
membrane on the left was normal and on the right, scarring 
was noted.  On examination of the tympanum, the description 
was, post surgery, right ear. It was also noted that as to 
infections of the middle or inner ear, the veteran was post 
surgery, tymps, not done.  A definitive diagnosis was not 
provided.  

Pursuant to VAs Schedule for Rating Disabilities, 38 C.F.R. 
§ 4.87a (1998) (Schedule), the RO ascertained the severity of 
the veterans disability by application of the criteria set 
forth in Diagnostic Code 6200, chronic otitis media, 
suppurative. Under this provision, the only compensable 
rating assignable is a 10 percent rating during the 
continuance of the suppurative process; however, this 10 
percent rating is to be combined with ratings for loss of 
hearing.  The veterans hearing loss and tinnitus have been 
separately rated and will not be included as residuals of the 
veterans bilateral ear disability.  Ratings in excess of 10 
percent for ear disabilities are available for chronic 
labyrinthitis, Diagnostic Code 6204, Menieres Disease 
Diagnostic Code 6205, and loss or deformity of the auricle, 
Diagnostic Code 6207.  

A review of the medical evidence of record reveals that the 
veteran has not been diagnosed as having labyrinthitis, 
Menieres Disease or loss of deformity of the auricle.  Thus 
those Codes for those disabilities are not for consideration.  
However, the record shows that the veteran has been treated 
for infection of the right ear with redness and drainage 
noted and has been using medication for treatment of the 
condition since his surgery.  He has testified in May 1998 
that he continues to have ear pain and infection and that he 
continues to use medication.  The June 1998 VA examination 
fails to confirm that there is no current active infection, 
instead noting that the veteran was post surgery, and that 
therefore, apparently, a through examination was not done.  
Thus the Board is of the opinion that an increased rating to 
10 percent is warranted under Diagnostic Code 6200.  

Additionally, as noted above, the veterans bilateral hearing 
loss has been assessed separately as noncompensable.  In the 
absence of evidence of a compensable bilateral hearing loss 
disability, and without medical evidence of any of the 
disabilities permitting application of a higher rating code, 
the veteran is receiving the schedular maximum available to 
him for his service-connected disability, a 10 percent 
rating. See 38 C.F.R. § 4.87a, Diagnostic Code 6200 (1998).  
Accordingly, there is an absence of any competent evidence 
indicating that an evaluation greater than 10 percent is 
available to the veteran under the regulations. 


C.  Tinnitus

The veteran was assigned a noncompensable evaluation for 
tinnitus in 1997.  On VA examination in April 1997, he 
reported that his tinnitus was periodic, occurring twice a 
week.  At his May 1998 personal hearing, the veteran stated 
that his tinnitus was constant.  When examined by VA in May 
1998, he stated that his tinnitus had been constant since 
nine months prior.  Examination found that he had constant 
tinnitus.  

In August 1998, the RO included the veterans tinnitus with 
his bilateral ear disability and assigned a 10 percent rating 
under Diagnostic Codes 6204-6295.  The Board has determined 
that the veterans tinnitus should be rated separately, for 
reason noted in the discussion B above.  A 10 percent rating 
for constant tinnitus is warranted.  This evaluation 
contemplates tinnitus which is persistent as a symptom of 
head injury, concussion, or acoustic trauma, and Diagnostic 
Code 6260 does not provide for a higher evaluation.

The severity of tinnitus is ascertained, for VA rating 
purposes, by application of the provisions of 38 C.F.R. § 
4.87(a) (1998) and the criteria set forth in Diagnostic Code 
6260 of VA's Schedule for Rating Disabilities, 38 C.F.R. Part 
4 (1998).  Under these criteria, the maximum disability 
rating for tinnitus is 10 percent.   

The Board observes that, as noted above, in certain 
circumstances, a higher evaluation may be granted for 
tinnitus associated with other disabilities. Under 38 C.F.R. 
§ 4.71a, Diagnostic Code 6204 (1998), a 30 percent evaluation 
is in order for severe chronic labyrinthitis, with tinnitus, 
dizziness, and occasional staggering.   Also, under 38 C.F.R. 
§ 4.124a, Diagnostic Code 8046 (1998), a rating in excess of 
10 percent may be assigned for cerebral arteriosclerosis 
resulting in neurological disability; however, in the absence 
of a diagnosis of multi-infarct dementia, only a 10 percent 
evaluation is warranted for subjective complaints such as 
tinnitus, headaches, or dizziness recognized as symptomatic 
of a properly diagnosed cerebral arteriosclerosis.  See also 
Diagnostic Code 9305.  In this case, however, there is no 
competent medical evidence suggesting that the veteran 
suffers from chronic labyrinthitis, cerebral 
arteriosclerosis, or multi-infarct dementia.  Rather, the 
evidence of record indicates that the veteran suffers from 
noise induced tinnitus, which he descried as constant, and 
this has been found on VA examination.  In view of this, the 
Board finds no basis for a schedular evaluation in excess of 
10 percent for bilateral tinnitus. 

Additionally, the Board finds that the evidence of record 
does not present an exceptional or unusual disability 
picture so as to render impractical the application of the 
regular rating schedule standards and to warrant assignment 
of extra-schedular evaluations pursuant to 38 C.F.R. § 
3.321(b)(1) (1998).  In this regard, there is no indication 
that the veterans disability has markedly interfered with 
earning capacity or employment status (i.e., beyond that 
interference contemplated by the assigned evaluations), or 
has necessitated frequent periods of hospitalization.  In the 
absence of evidence of such factors as those noted above, the 
Board finds that a remand for compliance with the procedures 
for assignment of extra-schedular ratings pursuant to 38 
C.F.R. § 3.321(b)(1) is not warranted. See Bagwell v. Brown, 
9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 
88, 94-95 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).


ORDER


A compensable evaluation for bilateral defective hearing is 
denied.  

An increased evaluation to 10 percent for otitis media status 
post right mastoidectomy prosthesis and scarring of the right 
tympanic membrane is granted subject to the laws and 
regulations governing the payment of monetary awards.  

An increased evaluation to 10 percent for tinnitus is granted 
subject to the laws and regulations governing the payment of 
monetary awards.  
 


		
	F. JUDGE FLOWERS
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.

- 2 -
